
	

113 S2887 IS: Accessible Transportation for All Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2887
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Harkin introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To expand access to transportation services for individuals with disabilities.
	
	
		1.Short title
			This Act may be cited as the
		  Accessible Transportation for All Act.2.DefinitionsIn this Act:(1)Accessible vehicle for hireThe term accessible vehicle for hire means a vehicle used in a demand responsive system by private entities to provide non-fixed route
			 transportation service, including taxi service and transportation network
			 operator vehicles, which—(A)is designed to enable persons who use wheelchairs or other mobility devices to be transported, and
			 to remain in their wheelchairs or other mobility devices if they so
			 choose; and(B)affords independent access for people with disabilities to all in-vehicle functions generally
			 available to other passengers in such vehicles,
			 including credit card payment devices.(2)Accessible passenger carThe term accessible passenger car means a passenger car that is designed to enable persons who use wheelchairs or other mobility
			 devices as a result of a significant mobility impairment—(A)to independently enter and exit the car via a ramp, lift, or similar device that permits access to
			 the driver’s seat, while remaining in a manual wheelchair, power
			 wheelchair, or other mobility device;(B)to safely store a wheelchair or other mobility device in the car, if desired; and(C)to independently operate the car, including through using hand controls or other optional
			 modifications.(3)Accessible taxi vehicleThe term accessible taxi vehicle means an accessible vehicle for hire operated by a taxi company or other company that provides
			 immediate service through on-street hailing or on-demand dispatch by
			 telephone or electronic means.(4)AdministrationThe term Administration means the Federal Transit Administration.(5)AdministratorThe term Administrator means the Administrator of the Federal Transit Administration.(6)Discriminatory terms or conditionsThe term discriminatory terms or conditions includes—(A)denial of participation (as described in section 302(b)(1)(A)(i) of the Americans with Disabilities
			 Act of 1990 (42 U.S.C. 12182(b)(1)(A)(i)));(B)participation in an unequal benefit (as described in section 302(b)(1)(A)(ii) of such Act);(C)the imposition or application of eligibility criteria described in section 302(b)(2)(A)(i) of such
			 Act;(D)a failure to make reasonable accommodations in policies, practices, or procedures (as described in
			 section 302(b)(2)(A)(ii) of such Act);(E)imposing a surcharge for the use of an accessible taxi or an accessible for-hire vehicle by a
			 person with a disability; and(F)failing to permit an individual with a disability with his service animal.(7)For hire transportation companyThe term for hire transportation company means a public or private entity operating a demand responsive system, including a taxi service, a
			 transportation network company, or other public or private entity
			 providing transportation or access to non-fixed route transportation
			 services.(8)Passenger carThe term passenger car has the meaning given the term passenger automobile in section 32901(a) of title 49, United States Code.(9)SecretaryThe term Secretary means the Secretary of Transportation.(10)Transportation network companyThe term transportation network company means a company that uses a digital network, a software application, or other means to connect a
			 passenger to transportation network services provided by a transportation
			 network operator.(11)Transportation network operatorThe term transportation network operator means an individual who operates a motor vehicle that is—(A)owned or leased by the individual;(B)not licensed as a taxi or other public vehicle for hire; and(C)used to provide services through a transportation network or transportation network company.3.Accessibility and nondiscrimination(a)Adequate provision of accessible vehiclesAny person who owns, leases, operates, or arranges for the operation of transportation services to
			 members of the public through a for hire transportation company, taxi
			 service, or transportation network company shall provide, or arrange for,
			 the adequate provision of accessible vehicles for hire to serve
			 individuals with disabilities who require such services.(b)Rights of disabled individualsAn individual with a disability may not, as a result of such disability—(1)be denied full and equal access to appropriate and usable transportation by a person providing
			 transportation services, including services—(A)through a transportation network company;(B)through a for hire transportation company;(C)through a taxi service; or(D)by a driver, owner, or operator of a taxi vehicle; or(2)be subject to discriminatory terms or conditions by any person who owns, leases, or operates a
			 transportation vehicle, or arranges for such transportation services, to
			 members of the public, including the services set forth in subparagraphs
			 (A) through (D) of paragraph (1).(c)Applicable remedies and proceduresThe remedies and procedures set forth in sections 308(a) and 505 of the Americans with Disabilities
			 Act of 1990 (42 U.S.C. 12188(a) and 12205) shall be available to any
			 person aggrieved by the failure of a person to comply with this section.4.Model accessible taxi competition(a)In general(1)Competition authorizedNot later than 180 days after the date of the enactment of this Act, the Administrator shall
			 organize a national competition to design 1 or more model accessible taxi
			 vehicles.(2)PurposeThe purpose of the competition under this section shall be to develop 1 or more designs for an
			 accessible taxi vehicle which, without additional modification, can be
			 manufactured for an amount not to exceed the sum of the average
			 manufacturing cost of a minivan that is generally available for purchase
			 by consumers in the United States.(b)Eligible competitorsAny automobile manufacturer that manufactures vehicles for sale in the United States may submit a
			 proposal for the
			 competition authorized under this section, regardless of size.(c)Guidelines(1)In generalThe Administration shall establish guidelines for the competition authorized under this section in
			 accordance with paragraphs (2) through (5).(2)CostA proposal  may not be selected for a cash prize under subsection (d) unless the Administrator
			 determines that the cost for manufacturing the proposed accessible taxi
			 vehicle does not exceed the average manufacturing cost of a
			 minivan that is generally available for purchase by consumers in the
			 United States.(3)Collaboration requirementEach proposal submitted under this section shall represent designs collaboratively developed by—(A)an
			 eligible automobile
			 manufacturer; and(B)at least 1 national organization serving people with
			 disabilities.(4)AdoptabilityProposals submitted under this section shall be judged on whether the design for an accessible taxi
			 vehicle represents a design that
			 a local
			 taxi commission could realistically adopt. The Administrator shall
			 encourage competitors to seek feedback on their designs from members of a
			 local taxi commission
			 before such submission.(5)Vehicle attributesEach proposal submitted under this section shall describe the specifications of the proposed
			 accessible taxi vehicle, including—(A)accessibility features and the extent to which such features allow for the full inclusion of
			 individuals with various disabilities;(B)estimated highway and city fuel economy;(C)the cost of the vehicle;(D)the extent to which the vehicle provides adequate space for passengers and any mobility devices,
			 including wheelchairs;(E)the relative comfort provided for passengers with disabilities and others; and(F)available luggage or storage space.(d)SelectionThe Administrator shall convene a selection panel to select the winning proposals for the
			 competition that includes representatives from the taxi
			 industry, the for-hire
			 transportation industry, and the disability community.(e)Payment(1)In generalThe Administrator shall award automobile manufacturers that are selected pursuant to subsection (d)
			 with cash prizes in an amount to be determined by the Administrator.(2)Authorization of appropriationsThere are authorized to be appropriated  such sums as may be necessary to carry out this section.5.Model accessible passenger car competition(a)In general(1)Competition authorizedNot later than 180 days after the date of the enactment of this Act, the Administrator shall
			 organize a national competition to design 1 or more model accessible
			 passenger cars.(2)PurposeThe purpose of the competition under this section shall be to develop 1 or more designs for an
			 accessible passenger car which, without additional modification—(A)can be manufactured for an amount not to exceed 75 percent of the average manufacturing cost of a
			 passenger car that is available for purchase by consumers in the United
			 States; and(B)can be sold to the public for an amount not to exceed 75 percent of the average sale price of a new
			 passenger car that is available for purchase by consumers in the United
			 States.(b)Eligible competitorsAny automobile manufacturer that manufactures passenger cars for sale in the United States may
			 submit a proposal for the competition authorized under this section,
			 regardless of size.(c)Guidelines(1)In generalThe Administrator shall establish guidelines for the competition authorized under this section in
			 accordance with paragraphs (2) through (5).(2)CostA proposal may not be selected for a cash prize under subsection (d) unless the Administrator
			 determines that—(A)the cost for manufacturing the proposed accessible passenger car does not exceed 75 percent of the
			 average manufacturing cost of a passenger car that is generally available
			 for purchase by consumers in the United States; and(B)the sale price of the proposed accessible passenger car will not to exceed 75 percent of the
			 average sale price of a new passenger car that is available for purchase
			 by consumers in the United States.(3)Collaboration requirementEach proposal submitted under this section shall represent designs collaboratively developed by—(A)an eligible automobile manufacturer;(B)a postsecondary school of design; and(C)at least 1 national organization serving people with disabilities.(4)StandardsProposals submitted under this section shall meet the general requirements set by the Department of
			 Transportation for all passenger cars available for purchase in the United
			 States.(5)Vehicle attributesEach proposal submitted under this section shall describe the specifications of the proposed
			 accessible passenger car, including—(A)the extent to which the car meets the requirements of an accessible passenger car set forth in
			 subsection (a)(2);(B)estimated highway and city fuel economy;(C)the cost of the vehicle;(D)the extent to which the vehicle provides adequate space for using and storing mobility devices,
			 including wheelchairs;(E)whether the car includes hand controls, either as standard equipment or as an option available from
			 the manufacturer;(F)the ease and comfort with which drivers with disabilities can enter and exit the car;(G)the ease with which drivers with disabilities can reach and utilize car controls;(H)the ease of making additional modifications to the car, if necessary; and(I)available luggage or storage space.(d)SelectionThe Administrator shall convene a selection panel to select the winning proposals for the
			 competition that includes representatives from the automobile industry and
			 the disability community.(e)Payment(1)In generalThe Administrator shall award cash prizes, in an amount to be determined by the Administrator, to
			 the automobile manufacturers, postsecondary schools of design, and
			 disability organizations that collaborated on a design that was selected
			 under subsection (d).(2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.6.Accessible Taxi and For-Hire Transportation Board(a)EstablishmentChapter 1 of subtitle I of title 49, United States Code, is amended by adding at the end the
			 following:116.Accessible Taxi and For-Hire Transportation Board(a)In generalThere is established in the Administration an
			 Accessible Taxi and For-Hire Transportation Board (referred to in this
			 section as the Board).(b)MembershipThe Board shall be composed of 9 members, who shall be appointed as follows:(1)Public members(A)In generalThe Secretary of Transportation shall appoint 5 people with
			 disabilities to the Board, including—(i)at least 1 person who uses a wheelchair for mobility;(ii)at least 1 person who is
			 deaf or hard of hearing;(iii)at least 1 person who is blind or visually impaired; and(iv)at least 1 person with an intellectual disability or a developmental disability.(B)TermEach public member appointed under this paragraph shall be appointed for a 2-year term.(2)Administration representativesThe Administrator shall designate 2 officials of the Administration to represent the
			 Administration on the Board.(3)Taxi industry membersThe Secretary shall appoint 2 members from the taxi and for-hire
			 transportation industry to the Board.(c)ChairpersonThe Secretary shall designate a Chairperson of the Board from among the appointed public members of
			 the Board.(d)MeetingsThe Board shall meet at the call of the Chairperson, but not less frequently than 4 times per year.(e)DutiesThe Board shall conduct activities to increase the availability of accessible taxis and other
			 for-hire vehicles,
			 including—(1)coordinating with the Federal Transit Administration to provide information and technical
			 assistance to local municipalities, taxi commissions, and for hire
			 transportation companies (as defined in section 2 of the Accessible Transportation for All Act)—(A)to increase the availability of accessible taxi vehicles and accessible vehicles for hire; and(B)to facilitate improvements to access to taxis and other accessible for-hire transportation options
			 for people with disabilities; and(2)submitting an annual report to the Secretary that includes studies, findings, conclusions, and
			 recommendations about the availability of accessible taxi vehicles and
			 accessible vehicles for hire throughout the Nation, including—(A)the number of accessible taxi vehicles and accessible vehicles for hire in the various States and
			 localities, including in the 25 most populated cities in the United
			 States;(B)improvements, increases, or changes in the availability of accessible taxi vehicles and accessible
			 vehicles for hire to access to taxis and other for-hire transportation in
			 the States, localities, and cities referred to in subparagraph (A);(C)any State or local policies, ordinances, regulations, or statutes that led to the increases or
			 changes referred to in subparagraph (B);(D)barriers to further increases in the availability of accessible taxi vehicles and accessible
			 vehicles for hire; and(E)recommendations about how best to address the barriers described in subparagraph (D).(f)Personnel matters(1)Travel expensesThe members of the Board may not receive compensation for the performance of services for the
			 Board, but shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Board. Notwithstanding section 1342 of title 31, United States
			 Code, the Secretary may accept the voluntary uncompensated services of
			 members of the Board.(2)StaffThe Secretary may designate such personnel as may be necessary to enable the Board to perform its
			 duties.(3)Detail of government employeesAny Federal Government employee, with the approval of the head of the appropriate Federal agency,
			 may be detailed to the Board without reimbursement, and such detail shall
			 be without interruption or loss of civil service status or privilege.(4)Facilities, equipment, and servicesThe Secretary shall make available to the Board necessary office space and furnish the Board, under
			 such arrangements respecting financing as may be appropriate, with
			 necessary equipment, supplies, and services..(b)Clerical amendmentThe table of sections in chapter 1 of title 49, United States Code, is amended by adding at the end
			 the following:116. Accessible Taxi and For-Hire Transportation Board..7.State strategic plans for improving access to taxis and for-hire transportation(a)In generalNot later than the last day of the first calendar year beginning after the date of the enactment of
			 this Act, each State shall develop a strategic plan that describes ways to
			 increase the availability of
			 accessible taxi vehicles, accessible vehicles for hire, and other
			 accessible for-hire transportation options for people with disabilities in
			 the State.(b)Best practicesEach strategic plan developed under this section shall describe—(1)current best practices, if any, for increasing the availability of accessible taxi vehicles,
			 accessible vehicles for hire, and other accessible for hire transportation
			 options for people with disabilities  within local municipalities in the
			 State; and(2)any policies, ordinances, or regulations adopted by municipalities to achieve the highest possible
			 standard for accessibility and lowest possible cost for accessible taxi
			 vehicles  and accessible vehicle for hire.(c)Goals and objectivesEach strategic plan developed under this section—(1)shall outline long-term goals and specific objectives for increasing the availability of accessible
			 taxi vehicles, accessible vehicles for hire, and other accessible for hire
			 transportation options for people with disabilities;(2)shall consider options, including incentives, to help reduce the cost of implementing an increase
			 in the availability of
			 accessible taxi vehicles, accessible vehicles for hire, and other
			 accessible for hire transportation options for people with disabilities in
			 the State; and(3)may examine how to reduce costs through the use of low-cost model taxis and
			 other means.(d)CollaborationEach strategic plan developed under this section—(1)set yearly goals for the number and availability of accessible taxi vehicles and accessible
			 vehicles for hire throughout the State;(2)describe how the State will meet the goals referred to in paragraph  (1);(3)describe how the State will encourage interstate and intrastate collaboration to increase the
			 availability of accessible taxi vehicles, accessible vehicles for hire,
			 and other accessible for hire transportation options for people with
			 disabilities  through collaboration—(A)among municipalities;(B)between municipalities and the State; and(C)between municipalities and private industry.(e)Distribution(1)SubmissionNot later than April 1st of each year, each State shall submit the strategic plan developed under
			 this section to
			 the Secretary.(2)ReviewThe Secretary shall review each State plan submitted under paragraph (1).
			 Following each such review, the Secretary shall post the State strategic
			 plan on a publicly available website  to facilitate collaboration and to
			 share information and best practices.8.Accessibility and service standards for accessible taxi vehicles and accessible vehicles for hire(a)In generalNot later than 18 months after the date of the enactment of this Act, the Administrator, in
			 collaboration and consultation  with the Access Board established under
			 section 502 of the Rehabilitation Act (29 U.S.C. 792), shall promulgate
			 regulatory standards, in accordance with this section, including—(1)accessibility standards for accessible taxi vehicles and
			 accessible vehicles for hire; and(2)service standards for vehicles referred to in paragraph (1).(b)Accessibility standardsAccessibility standards for accessible taxi vehicles and accessible vehicles for hire promulgated
			 under this section shall ensure that such vehicles are fully accessible
			 to, and usable by, passengers with disabilities, including individuals
			 that use wheelchairs or other mobility devices.(c)Service standardsService standards for accessible taxi vehicles and accessible vehicles for hire promulgated under
			 this section shall, at a minimum, ensure that such vehicles—(1)are readily available in a manner (including wait times) that is comparable to other, nonaccessible
			 taxi vehicles or nonaccessible vehicles for hire in the area being served;(2)can be requested using a variety of technological methods or systems; and(3)are operated by individuals who are trained in properly loading, unloading, securing, and
			 transporting individuals with disabilities.9.Tax credit for expenditures for accessible taxi vehicles(a)In generalSubsection (c) section 44 of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1)—(A)by striking paid or incurred by an eligible small business and inserting “paid or incurred—(A)by an eligible small business;(B)by striking section). and inserting section), and; and(C)by inserting at the end the following:(B)by an eligible small business which is a qualified taxi company for the purpose of purchasing or
			 adapting a vehicle for use as an accessible taxi vehicle that meets the
			 guidelines established under section 8 of the Accessible Transportation for All Act.; and(2)by adding at the end the following:(6)Definitions(A)In generalAny term used in paragraph (1)(B), which is defined in section 2 of the Accessible Transportation for All Act shall have the meaning given such term in such section, as in effect on the date of the enactment
			 of this paragraph.(B)Qualified taxi companyThe term qualified taxi company means a person that provides passenger land transportation for a fixed fare by a taxicab and is
			 licensed to engage in the trade or business of furnishing such
			 transportation by a Federal, State, or local authority having jurisdiction
			 over transportation furnished by such person..(b)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in taxable years
			 beginning after the date of the enactment of this Act.
